Citation Nr: 0123256	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for varicose veins, left 
leg, with a history of thrombophlebitis, postoperative 
(varicose veins, left leg) currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from July 1975 until July 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  

It is noted that the veteran had requested a personal hearing 
before a Member of the Board, and that such a hearing was 
scheduled for August 2001.  However, the veteran failed to 
appear on the scheduled date.  There are no other outstanding 
hearing requests of record.


REMAND

A review of the record reveals that in an October 1982 rating 
decision, the RO granted service connection for varicose 
veins, left leg, and evaluated the disability as 10 percent 
disabling.  In October 1996, the veteran requested an 
increased rating for her varicose veins, left leg, which was 
denied by the RO in a February 1997 rating decision.  The 
veteran disagreed with this decision, and initiated this 
appeal.  Essentially, the veteran maintains that a 10 percent 
rating does not accurately reflect the level of impairment of 
her varicose veins, left leg.

Upon a preliminary review of the veteran's claims file, the 
Board finds that additional development must be completed 
before proceeding with disposition of this appeal.  In this 
regard, the Board observes that during the pendency of the 
veteran's claim, the regulations pertaining to evaluation of 
diseases of the arteries and veins, including varicose veins 
and thrombophlebitis, were amended, effective January 12, 
1998.  See 62 Fed. Reg. 65207-65244 (1998) (presently 
codified at 38 C.F.R. § 4.104 (2000) (hereinafter referred to 
as "current" regulations); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) ("where the law or regulation 
changes after a claim has been filed or reopened but before 
the ... judicial appeal process has been concluded, the 
version most favorable to appellant should and ... will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.").
 
The Board further observes that all available medical 
evidence, including the veteran's most recent VA examination 
in July 1997, precedes the change in regulations, and does 
not contain clinical findings that are responsive to the 
criteria set forth in the current regulations for rating 
varicose veins.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  
As there is no evidence addressing the veteran's varicose 
veins, left leg, with respect to the new criteria under the 
current regulations, it cannot be determined whether the 
revised code serves as a basis for an increased rating. 

In addition to the lack of medical evidence assessing the 
veteran's disability under the revised regulations for 
evaluating diseases of the arteries and veins, the Board 
notes that during the pendency of the veteran's appeal there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  38 U.S.C.A. 
§§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
new law affects claims pending on or filed after the date of 
enactment, and essentially heightens the duty to assist 
claimants develop claims for VA benefits.  Moreover, the law 
provides that the duty to assist includes providing a medical 
examination in such cases as where the evidence of record, 
considering all information, does not contain sufficient 
medical evidence to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2)(C).

In light of the amended regulations for evaluation disorders 
of the arteries and veins, as well as the heightened duty to 
assist imposed by the VCAA, the Board finds that additional 
development is needed in this case, as the file does not 
contain sufficient medical evidence to make a decision on the 
claim.  See id. 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. § 3.159).

2.  The RO should contact the veteran and 
request her to provide a list of medical 
providers (both VA and non-VA) from whom 
she has received treatment for varicose 
veins, left leg, with a history of 
thrombophlebitis and whose records are 
not already in the claims file.  The 
veteran should provide the complete 
names, addresses, and approximate dates 
of treatment, and signed releases so the 
RO may request her treatment records.  
Any such records received should be 
associated with the claims file.  If any 
request for records is unsuccessful, the 
RO should document the file to that 
effect.

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
examination to ascertain the nature and 
severity of her varicose veins, left leg.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to the following:  (1) whether 
the veteran's symptoms include persistent 
edema that is incompletely relieved by 
elevation of her left lower extremity, 
and whether such is with or without 
beginning stasis pigmentation or eczema; 
(2) whether or not the veteran's varicose 
veins of the left lower extremity involve 
superficial veins above and below the 
knee; and, (3) if varicosities of the 
long saphenous are found to exist, the 
examiner is requested to note their size, 
and whether they are accompanied by 
symptoms of pain or cramping on exertion, 
and whether there is involvement of the 
deep circulation.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until she is notified.




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


